Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-6, 9-14, and 16-23 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claim limitations apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).  
wherein the instructions when executed by the at least one processor further cause the at least one processor to: determine, based on (i) the interacting party location and/or a computing device location, by reference to a buffer database comprising pre-established buffer times for one or more locations, and/or (ii) an average of the processing times from the retrieved historical interaction data from the related historical interaction record(s), a buffer time accounting for unpredictability in processing time associated with the interacting party location and/or the computing device location, wherein said determining the suggested action initiation time is further based on the buffer time; and communicate to a user of the computing device the suggested action initiation time  does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation to determine when to initiate an action over a network and taking into account processing times for those actions. 
Thus the Independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   

In addition, Applicant’s arguments, see pages (12-26), filed 9/15/2020, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection.


35 USC 103
The closest prior art of record includes Ross et al. (20110166994) in further view of Lawson et al. (7930248), but the reference of Ross and Lawson fail to teach the claimed limitations.
Applicant’s arguments, see pages (9-11), filed 9/15/2020, are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-6, 9-14, and 16-23 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Raouda El-Balah ( US10929821B2) Discloses a system and method for generating, securely storing, retrieving, and processing sales receipts for the purchase of goods and services using any convenient method of payment, with all buyer purchases being linked to their receipt account, that is independent of the seller's account or the payment account.
Johnsrud et al. (US10387878B2) Discloses systems, computer program products, and methods are described herein for a system for using the block chain distributed network for managing transaction history of unbanked and underbanked users in a process data network.
                                                                                                                                                                        

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.